SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period Ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000- 53792 Smartag International, Inc. (Exact name of registrant issuer as specified in its charter) Nevada 81-0554149 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1328 West Balboa Boulevard Suite C, Newport Beach, CA 92661 (Address of principal executive offices, including zip code) Registrant’s phone number, including area code (949) 903-0468 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES ý NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding twelve months (or shorter period that the registrant was required to submit and post such files). YES o NO ý Indicate by check mark whether the registrant is a large acceleratedfiler, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ý No o Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 15, 2011 Common Stock, $.001 par value INDEX Page No. PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS: Condensed Balance Sheets as of March 31, 2011 (unaudited) and September 30, 2010 3 Condensed Statements of Operations for the Three and Six Months Ended March 31, 2011 and 2010 (unaudited) 4 Condensed Statements of Cash Flows for the Six Months ended March 31, 2011 and 2010 (unaudited) 5 Notes to Condensed Financial Statements (unaudited) 6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 13 ITEM 4T. CONTROLS AND PROCEDURES 13 PART II OTHER INFORMATION 13 ITEM 1 LEGAL PROCEEDINGS 14 ITEM 1A RISK FACTORS 14 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 14 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 14 ITEM 4 (REMOVED AND RESERVED) 14 ITEM 5 OTHER INFORMATION 14 ITEM 6 EXHIBITS 14 - 2 - PART I - FINANCIAL INFORMATION ITEM I — FINANCIAL STATEMENTS SMARTAG INTERNATIONAL, INC. CONDENSED BALANCE SHEETS March 31, September 30, ASSETS (Unaudited) CURRENT ASSETS Cash $ $ TOTAL CURRENT ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Secured Revolving Note Payable, Related Party Notes Payable - TOTAL CURRENT LIABILITIES STOCKHOLDERS’ DEFICIT: Preferred stock, 25,000,000 shares authorized, no shares issued and outstanding, no rights or privileges designated - - Common Stock, $.001 par value, 500,000,000 shares authorized, 10,137,151 and 10,637,151 shares issued and outstanding at September 30, 2010 and March 31, 2011, respectively. Additional paid in capital Accumulated deficit TOTAL STOCKHOLDERS’ DEFICIT TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these condensed financial statements. - 3 - SMARTAG INTERNATIONAL, INC. CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, Six Months Ended March 31, Cumulative from March 24, 1999 (Inception) through March 31, REVENUES $
